DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 11-13, and 17-19 in the reply filed on 11/16/2020 is acknowledged. Claims 9, 10, 14-16, and 20-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 and 3/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zung et al. US 2008/0198481 in view of DYKAAR US 2015/0064883.

    PNG
    media_image1.png
    571
    1119
    media_image1.png
    Greyscale

Re claim 1, Zung teaches method for producing plano-convex lens elements for radiation-sensitive devices, such as for optical sensors or IR sensors, comprising: 
providing a second partial substrate (100, fig5, [21]) comprising a glass material layer ([21]); 
fixing the ball elements (200, fig5, [22]) to the glass material layer of the second partial substrate; and 
one-sided thinning of the ball elements fixed to the glass material layer of the second partial substrate to acquire the plano-convex lens elements (CMP, fig9, [26]).
Zung does not explicitly show how the ball element is mounted to the second partial substrate.
DYKAAR teaches providing a first partial substrate (172, fig11C, [110]) with ball elements (70, fig11C, [110]) arranged thereon; arranging the second partial substrate (140 of fig 14a used as 176 in fig11c, [110]) on the first partial substrate provided with the ball elements; fixing the ball elements to the glass material layer of the second partial substrate by means of thermal bonding (140 being heated to soften 140 around particles, [139]; fluidize step 1220 in fig12) the ball elements to the glass material layer of the second partial substrate at an increased temperature  together with an applied mechanical pressure (142 pressing against baked 140/176, fig11d and 14b, [112, 138, 139]).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zung et al. US 2008/0198481 in view of DYKAAR US 2015/0064883 and Kummer et al. US 2006/0016995.

Re claim 2, Zung modified above teaches the method according to claim 1, the convex-side radius of curvature R of the lens elements corresponds to the ball radius R of the ball elements (Zung, fig9).
Zung does not explicitly show wherein the ball elements comprise a semiconductor material.
Kummer teaches sensor using convex silicon lenses (24, fig1, [26]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zung with the teaching of Kummer to use a silicon lenses to achieve high sensitivity level (Kummer, [6]).






Claims 3-7, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zung et al. US 2008/0198481 in view of DYKAAR US 2015/0064883 and Lin et al. US 2011/0292271.

    PNG
    media_image2.png
    1085
    1115
    media_image2.png
    Greyscale

Re claim 3, Zung does not explicitly show the method according to claim 1, further comprising: fixing the radiation-sensitive devices to the second partial substrate provided with the lens elements to acquire radiation-sensitive devices provided with at least one lens element each.
Lin teaches fixing the radiation-sensitive devices (300, fig5C, [35]) to the second partial substrate provided with the lens elements (10, fig5C, [28]) to acquire radiation-sensitive devices provided with at least one lens element each.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zung with the teaching of Lin to use a spacer with 
Re claim 4, Zung modified above teaches the method according to claim 3, further comprising: dicing the second partial substrate (Lin, [35]) with the lens elements and the radiation-sensitive devices arranged thereon to acquire diced radiation-sensitive devices provided with at least one lens element each (Lin fig5C with the lenses of Zung in fig10).
Re claim 5, Zung modified above teaches the method according to claim 1, further comprising: providing a first partial substrate provided with depressions (DYKAAR, 172, fig11C, [110]), wherein the ball elements (DYKAAR, 70, fig11C, [110]) are arranged in the depressions of the first partial substrate (DYKAAR, fig11C); providing a second partial substrate (Zung, 100, fig5, [21]; DYKAAR, 140 of fig 14a used as 176 in fig11c, [110]), wherein the second partial substrate comprises recesses (Zung, 105, fig4, [22]) and the glass material layer (Zung, [21]), wherein the glass material layer is arranged on a first main surface area of the second partial substrate (DYKAAR fig11d with 176 replaced by Zung 100), wherein the glass material layer comprises openings that are aligned with the recesses of the second partial substrate (DYKAAR, fig11d), arranging the second partial substrate on the first partial substrate provided with the ball elements (DYKAAR, fig11d), wherein the first main surface area of the second partial substrate provided with the glass material layer is facing the ball elements (DYKAAR, fig11d), and wherein the ball elements are aligned with the recesses (DYKAAR, fig11d); and fixing the second partial substrate provided with the glass material layer to the ball elements by means of annealing together with applying mechanical pressure (DYKAAR, 142 pressing against baked 140/176, fig11d and 14b, [112, 138, 139]); and removing the first partial substrate from the ball elements firmly connected to the second partial substrate (DYKAAR, fig11e).
Zung does not explicitly show wherein the openings of the glass material layer have a smaller diameter than the recesses of the second partial substrate; 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zung with the teaching of Lin to add a spacer layer to the glass layer of Zung. The motivation to do so is to simplify process and reduce dimensions of camera modules to increase performance (Lin, [6, 36]).
Re claim 6, Zung modified above teaches the method according to claim 5, wherein in the step of thinning the ball elements fixed to the second partial substrate the plano-convex lens elements are acquired (Zung, fig9), wherein the convex side of the lens elements is at the recesses of the second partial substrate (Zung fig10 with spacer 112 of Lin inserted under 100 to attach to sensor device of Lin 300), and wherein the planar side of the plano-convex lens elements is acquired by the step of thinning (Zung, fig9); and wherein the recesses of the second partial substrate and the openings of the glass material layer form cavities for the lens elements (Lin fig1C with 10 replaced by structure in fig10 of Zung), wherein the area of the lens elements bordering on the cavity is exposed (Lin fig1C with 10 replaced by structure in fig10 of Zung and Zung 200 exposed from 100 and spacer 112).
Re claim 7, Zung modified above teaches the method according to claim 5, further comprising: processing the rear of the second partial substrate to prepare the second partial substrate provided with the plano-convex lens elements for electrical and mechanical connection (Lin bond 300 to 10, fig5A).
Re claim 11, Zung modified above teaches the method according to claim 1, further comprising: providing a first partial substrate provided with depressions (DYKAAR, 172, fig11C, [110]), wherein the ball elements are arranged in the depressions of the first partial substrate (DYKAAR, 70, fig11C, [110]); providing a second partial substrate (Zung, 100, fig5, [21]), wherein the second partial substrate comprises vias (Zung, 105, fig4, [22]) and the glass material layer (Zung, [21]); 

Zung does not explicitly show wherein the glass material layer is arranged on a first main surface area of the second partial substrate, wherein the glass material layer comprises openings that are aligned with the vias of the second partial substrate, and wherein the openings of the glass material layer have a smaller diameter than the vias of the second partial substrate.
Lin teaches fixing the radiation-sensitive devices (300, fig5C, [35]) to the second partial substrate provided with the lens elements (10, fig5C, [28]) wherein the lens region have a smaller diameter than the recesses of the second partial substrate (112a, fig1C, [20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zung with the teaching of Lin to add a spacer layer to the glass layer of Zung. The motivation to do so is to simplify process and reduce dimensions of camera modules to increase performance (Lin, [6, 36]).
Re claim 12, Zung modified above teaches the method according to claim 11, wherein in the step of thinning the ball elements fixed to the second partial substrate the plano-convex lens elements are acquired (Zung, fig9), wherein the convex side of the lens elements is at the vias of the second partial substrate (see figure above), and wherein the planar side of the plano-convex lens elements is acquired by the step of thinning (Zung, fig9); and wherein the vias of the second partial substrate and 
Re claim 13, Zung modified above teaches the method according to claim 11, further comprising: processing the rear of the second partial substrate to prepare the second partial substrate provided with the plano-convex lens elements for electrical and mechanical connection (Lin bond 300 to 10, fig5A).
Re claim 17, Zung modified above teaches the method according to claim 1, wherein fixing comprises: 
providing a first partial substrate provided with depressions (DYKAAR, 172, fig11C, [110]), wherein the ball elements (DYKAAR, 70, fig11C, [110]) are arranged in the depressions of the first partial substrate; 
providing a second partial substrate (Zung, 100, fig5, [21]); 
arranging the second partial substrate on the first partial substrate provided with the ball elements (see figure above), wherein the first main surface area of the second partial substrate provided with the glass material layer is facing the ball elements (see figure above); fixing the second partial substrate provided with the glass material layer to the ball elements by means of annealing together with applying mechanical pressure (DYKAAR, 142 pressing against baked 140/176, fig11d and 14b, [112, 138, 139]); removing the first partial substrate from the ball elements firmly connected to the second partial substrate (DYKAAR, fig11e).
Zung does not explicitly show wherein a glass material layer is arranged on a first main surface area of the second partial substrate; 
Lin teaches fixing the radiation-sensitive devices (300, fig5C, [35]) to the second partial substrate provided with the lens elements (10, fig5C, [28]) wherein a glass material layer (100, fig5C, [25]) is arranged on a first main surface area of the second partial substrate (top surface of 112, fig1C, [20]).

Re claim 18, Zung modified above teaches the method according to claim 17, wherein in the step of thinning the ball elements fixed to the second partial substrate the plano-convex lens elements are acquired (Zung, fig9), wherein the convex side of the lens elements is at the glass material layer of the second partial substrate (see figure above), and wherein the planar side of the plano-convex lens elements is acquired by the step of thinning (Zung, fig9).
Re claim 19, Zung modified above teaches method according to claim 17, further comprising: generating cavities starting from an exposed second main surface area of the second partial substrate to the lens elements (Lin, 112a, fig5A, [20]), such that the area of the lens elements bordering on the cavity is at least partly exposed (see figure above).

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is an examiner’s statement of reasons for allowance: currently claim 8 include allowable matter because the closest prior art does not appear to disclose, alone or in combination, the limitations related to the native oxide removal step of the silicon lenses.
Specifically, the limitations are material to the inventive concept of the application in hand to have the two-dimensional semiconductor doped by contacting an insulating layer to effectively reduce damage to the two-dimensional semiconductor in the doping process.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812